Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention II, Claims 13-21 in the reply filed on 02/19/21 is acknowledged. The response cancelled claims 1-12. Accordingly, claims 13-21 are pending and examined herein. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of focus elements” (claim 13), “electrostatic quadrupole elements” (claim 18), and “magnetic solenoid elements” (claim 20) must be shown or the feature(s) canceled from the claim(s). While Figure 21 illustrates the “electrostatic quadrupole elements,” this feature is illustrated alone. No figure illustrates the claimed system having “a plurality of focus elements,” the focus elements being either solenoids or quadrupoles. No new matter should be entered. Furthermore, the “purification system” (claim 16) must be shown or the feature(s) canceled from the claim(s). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Claim Interpretation - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
7.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
8.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
9.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tritium purification system configured to…” in claim 16 and “differential pumping system configured to…” in claim 21.
11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
12.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

14.	Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
15.	Claim 1 is directed to a system (illustrated in Fig. 17) comprising “a plurality of focus elements,” one type of which is illustrated separately and alone in Fig. 21. The specification as filed does not provide adequate support for the system of claim 1. 
16.	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
17.	The present disclosure fails to fully describe the claimed system and its “plurality of focus elements” in sufficient detail to convey possession. There is no description of how the focus elements are integrated with the other components of the system that show that the invention was complete. The conceptual nature of the drawings, especially the illustration of various system components in separate Figures, and the associated description suggest the claimed invention was incomplete at the time of filing. 
18.	Claim 16 recites a claim limitation that invokes 35 U.S.C. 112(f) (see explanation above). However, the specification fails to disclose any structure associated with the claimed “system.” See ([0095]). None of the figures illustrate the claimed “system.” The disclosure merely describes the claim limitation by repeating the recited functional limitations with no additional detail. If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. MPEP 2181(II). A mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph. MPEP 2181(IV). Accordingly, the specification fails to provide an adequate written description of the system o claim 16. 

19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20.	Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

22.	Claim limitation “tritium purification system configured to…” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (See paragraph 15 above.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
23.	Claim 21 introduces “a differential pumping system.”  It is unclear if this structure is part of the “pumping/gas-target section” introduced in claim 13. That is, is the pumping system of claim 21 the pumping portion of the section of claim 13 or does claim 21 introduce an additional pumping structure?
24.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
26.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

28.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
30.	Claims 13, 14, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Swenson, US Patent 5,523,659 and Dabiri, et al., US Patent 5,037,602.
31.	Regarding claim 13, Piefer discloses a system for producing a high flux of neutrons (Fig. 1), the system comprising: a gas-target neutron generator including: an ion source (28) configured to produce an ion beam; an accelerator (32) configured to accelerate the ion beam to produce an accelerated ion beam; and a pumping/gas-target section including a gas target chamber (16) filled with a target gas ([0035]); and a fission assembly (14) neutronically coupled to the gas-target neutron generator, wherein the fission assembly is a subcritical or a sub-prompt critical fission assembly ([0044]; see also [0004-6]), 
32.	Regarding claim 14, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Piefer further discloses a system wherein the target gas of the gas-target neutron generator comprises deuterium ([0036]).
33.	Regarding claim 15, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Piefer further discloses a system wherein the ion beam produced by the ion source is a deuterium ion beam and the target gas is tritium gas ([0040]).
34.	Regarding claim 17, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Piefer further discloses wherein the ion source is a microwave ion source configured to produce an ion beam comprised of deuterium ions ([0036], [0037], [0040]).
35.	Regarding claim 20, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Although Dabiri does not explicitly disclose the HEBT comprising a 
36.	Regarding claim 31, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Piefer further discloses a system further comprising a differential pumping system (34) configured to maintain a first pressure differential between an outside atmosphere and the accelerator, a second pressure differential between the outside atmosphere and the gas target chamber, and a third pressure differential between the accelerator and the gas target chamber ([0038]).
37.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Swenson, US Patent 5,523,659 and Dabiri, et al., US Patent 5,037,602, as evidenced by Zhang, Xiang, Junbo Zhou, and Hongguang Yang. "Methods to Measure TCAP Separation Column Efficiency." 2012 Asia-Pacific Power and Energy Engineering Conference. IEEE, 2012.
38.	Regarding claim 16, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 15 obvious. Piefer further discloses a tritium purification system (42) configured to purify a mixed tritium and deuterium gas resulting from an interaction between accelerated deuterium ions and the tritium gas in the gas target chamber, and return purified tritium gas into the gas target chamber (see Fig. 1 and [0041]). The purification system of Piefer is further configured to control a neutron output of the gas-target neutron generator by controlling a percentage of tritium in the gas target chamber by controlling a flow rate of the purified tritium gas into the gas target chamber (as evidenced by Zhang, which discusses technical aspects of the TCAP purification system of Piefer). .
39.	Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Swenson, US Patent 5,523,659 and Dabiri, et al., US Patent 5,037,602 in further view of Hipple et al., US Patent 4,883,968.
40.	Regarding claim 18, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 17 obvious. Piefer is silent as to the operating characteristics of its ion source. Hipple teaches a microwave ion source is configured to operate at an extraction current of 10-200 mA (see Table 1). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the microwave ion source taught by Hipple with the system of Piefer for the predictable purposes of improving magnetic field uniformity in the ion source (column 3, lines 67-68) and increasing operation life (column 11, lines 3-5).
41.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Swenson, US Patent 5,523,659 and Dabiri, et al., US Patent 5,037,602 in further view of Ferry, US Patent 5,631,526.
42.	Regarding claim 19, the combination of the HEBT of Swenson/Dabiri with the neutron generator of Piefer makes claim 13 obvious. Swenson and Dabiri fail to disclose a HEBT system having a plurality of electrostatic quadrupole elements. Ferry does (see 68 and 74 in Figs. 1, 2, and 3). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the particular focusing elements of Ferry with the HEBT system of Swenson/Dabiri in the system of Piefer because Dabiri prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06. Accordingly, because the electrostatic quadrupole elements of Ferry are disclosed to be used for accelerated particle beam focusing, as is the “series of magnets” of Dabiri, the substitution of the quadrupole elements for the magnets is obvious. 

Conclusion

43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
44.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
45.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
46.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646